— Judgment, Supreme Court, New York County (Tyler, J.), entered March 18, 1981, which enforced in part and modified in part a determination of the New York City Commission on Human Rights, unanimously modified, on the lav/ and the facts, to the extent of reducing the amount of severance pay due respondent Sophie Oschak to $20,604, and, as so modified, affirmed, without costs and without disbursements. There is substantial evidence in the record supporting the determination of the New York City Commission on Human Rights that the petitioner union discriminated against respondent Sophie Oschak on the basis of her sex in denying her severance pay. The amount of such severence pay was incorrectly computed by Special Term to be $23,020 and by the commission to be $25,040.* We have determined that the correct amount is $20,604 considering that Ms. Oschak was not a union official during her 31 years of employment *505with the union, for the years 1970 to 1974 and 1943 to 1948. Special Term was correct in finding that there is no basis for an award of compensatory damages for mental anguish. Concur — Sullivan, J.P., Ross, Lupiano and Lynch, JJ.

For Fund $100 x 2 x 23 ($100 per week times two weeks per year times 23 years as an officer) $ 4,600 $100 x 2 for first five years of employment as office employee 200 $100 x 3 for sixth through eighth year as office employee 300 For Union $304 x 2 x 23 $304 per week times two weeks per year times 23 years as an officer 13,984 $304 x 2 for first five years as office employee 608 $304 x 3 for sixth through eighth year as office employee 912 $20,604